         Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 1 of 58




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


  BCS SOFTWARE, LLC,

                Plaintiff                                  Case No. 6:20-cv-2


                v.                                         JURY TRIAL DEMANDED


  ELSTER SOLUTIONS, LLC AND
  ELSTER AMERICAN METER, LLC,

                Defendants


               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff BCS Software, LLC (“Plaintiff” or “BCS”) hereby files this Original Complaint

for Patent Infringement against Defendants Elster Solutions and Defendants Elster American

Meter (collectively “Defendants” or “Elster’), and alleges, on information and belief, as follows:

                                        THE PARTIES

1. BCS Software, LLC is a limited liability company organized and existing under the laws of

   the State of Texas with its principal place of business in Austin, Texas.

2. On information and belief, Defendant Elster Solutions is a Delaware limited liability

   company having a principal place of business at 208 South Rogers Lane, Raleigh, North

   Carolina 27610-2144. On information and belief, the registered agent for service of process

   in Texas for Elster is Corporation Service Company d/b/a CSC, 211 E. 7th Street, Suite 620,

   Austin, Texas 78701.
           Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 2 of 58




3.   On information and belief, Defendant Elster American Meter is a Delaware limited liability

     company having a principal place of business at 2221 Industrial Road, Nebraska City,

     Nebraska 68410. On information and belief, the registered agent for service of process in

     Texas for Elster American Meter is Corporation Service Company d/b/a CSC, 211 E. 7th

     Street, Suite 620, Austin, Texas 78701.


                                  JURISDICTION AND VENUE

4. This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq. This

     Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

5. Defendants have committed acts of infringement in this judicial district.

6. On information and belief, Defendants maintain regular and systematic business interests in

     this district and throughout the State of Texas including through their representatives,

     employees and physical facilities.

7. On information and belief, the Court has personal jurisdiction over Defendants because

     Defendants have committed, and continue to commit, acts of infringement in the State of

     Texas, have conducted business in the state of Texas, and/or have engaged in continuous and

     systematic activities in the state of Texas. On information and belief, Defendants’ accused

     instrumentalities that are alleged herein to infringe were and continue to be used, imported,

     offered for sale, and/or sold in the Western District of Texas.

8. On information and belief, Defendants voluntarily conduct business and solicit customers in

     the State of Texas and customers within this District, including, but not limited to, the City of

     Georgetown, Texas.

9. On information and belief Defendants generate substantial revenue from such customers

     located within this District and from the acts of infringement as carried out in this District.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 2
            Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 3 of 58




      As such, the exercise of jurisdiction over Defendants would not offend the traditional notions

      of fair play and substantial justice.

10. Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).

                                    NOTICE OF BCS’ PATENTS

11.       BCS is owner by assignment of U.S. Patent No. 6,240,421 entitled “System, software and

apparatus for organizing, storing and retrieving information from a computer database.” A copy

may be obtained at: https://patents.google.com/patent/US6240421B1/en?oq=6240421.

12.       BCS is owner by assignment of U.S. Patent No. 6,421,821 entitled “Flow chart-based

programming method and system for object-oriented languages.” A copy may be obtained at:

https://patents.google.com/patent/US6421821B1/en?oq=6421821.

13.       BCS is owner by assignment of U.S. Patent No. 6,438,535 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to

repair and to maintain product and system units.” A copy may be obtained at:

https://patents.google.com/patent/US6438535B1/en?oq=6438535.

14.       BCS is owner by assignment of U.S. Patent No. 6,658,377 entitled “Method and system

for text analysis based on the tagging, processing, and/or reformatting of the input text.” A copy

may be obtained at: https://patents.google.com/patent/US6658377B1/en?oq=6658377.

15.       BCS is owner by assignment of U.S. Patent No. 6,662,179 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to

repair and to maintain product and system units.” A copy may be obtained at:

https://patents.google.com/patent/US6662179B2/en?oq=6662179.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 3
         Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 4 of 58




16.    BCS is owner by assignment of U.S. Patent No. 6,895,502 entitled “Method and system

for securely displaying and confirming request to perform operation on host computer.” A copy

may be obtained at: https://patents.google.com/patent/US6895502B1/en?oq=6895502.

17.    BCS is owner by assignment of U.S. Patent No. 7,200,760 entitled “System for

persistently encrypting critical software data to control the operation of an executable software

program.”                   A         copy          may          be          obtained         at:

https://patents.google.com/patent/US7200760B2/en?oq=7200760

18.    BCS is owner by assignment of U.S. Patent No. 7,302,612 entitled “High level

operational support system.” A copy may be obtained at:

https://patents.google.com/patent/US7302612B2/en?oq=7302612.

19.    BCS is owner by assignment of U.S. Patent No. 7,533,301 entitled “High level

operational support system.” A copy may be obtained at:

https://patents.google.com/patent/US7533301B2/en?oq=7533301.

20.    BCS is owner by assignment of U.S. Patent No. 7,730,129 entitled “Collaborative

communication platforms.” A copy may be obtained at:

https://patents.google.com/patent/US7730129B2/en?oq=7730129.

21.    BCS is owner by assignment of U.S. Patent No. 7,774,296 entitled “Relational database

method for accessing information useful for the manufacture of, to interconnect nodes in, to

repair and to maintain product and system units.” A copy may be obtained at:

https://patents.google.com/patent/US7774296B2/en?oq=7774296.

22.    BCS is owner by assignment of U.S. Patent No. 7,840,893 entitled “Display and

manipulation of web page-based search results.” A copy may be obtained at:

https://patents.google.com/patent/US7840893B2/en?oq=7840893.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 4
         Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 5 of 58




23.    BCS is owner by assignment of U.S. Patent No. 7,890,809 entitled “High level

operational support system.” A copy may be obtained at:

https://patents.google.com/patent/US7890809B2/en?oq=7890809.

24.    BCS is owner by assignment of U.S. Patent No. 7,895,282 entitled “Internal electronic

mail system and method for the same.” A copy may be obtained at:

https://patents.google.com/patent/US7895282B1/en?oq=7895282.”

25.    BCS is owner by assignment of U.S. Patent No. 7,996,464 entitled “Method and system

for providing a user directory.” A copy may be obtained at:

https://patents.google.com/patent/US7996464B1/en?oq=7996464.

26.    BCS is owner by assignment of U.S. Patent No. 7,996,469 entitled “Method and system

for sharing files over networks.” A copy may be obtained at:

https://patents.google.com/patent/US7996469B1/en?oq=7996469.

27.    BCS is owner by assignment of U.S. Patent No. 8,171,081 entitled “Internal electronic

mail within a collaborative communication system.” A copy may be obtained at:

https://patents.google.com/patent/US8171081B1/en?oq=8171081.

28.    BCS is owner by assignment of U.S. Patent No. 8,176,123 entitled “Collaborative

communication platforms.” A copy may be obtained at:

https://patents.google.com/patent/US8176123B1/en?oq=8176123.

29.    BCS is owner by assignment of U.S. Patent No. 8,285,788 entitled “Techniques for

sharing files within a collaborative communication system.” A copy may be obtained at:

https://patents.google.com/patent/US8285788B1/en?oq=8285788.

30.    BCS is owner by assignment of U.S. Patent No. 8,554,838 entitled “Collaborative

communication platforms.” A copy may be obtained at:



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 5
            Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 6 of 58




https://patents.google.com/patent/US8554838B1/en?oq=8554838.

31.      BCS is owner by assignment of U.S. Patent No. 8,819,120 entitled “Method and system

for group communications.” A copy may be obtained at:

https://patents.google.com/patent/US8819120B1/en?oq=8819120.

32.      BCS is owner by assignment of U.S. Patent No. 8,984,063 entitled “Techniques for

providing a user directory for communication within a communication system.” A copy may be

obtained at: https://patents.google.com/patent/US8984063B1/en?oq=8984063.

33.      BCS is owner by assignment of U.S. Patent No. 9,396,456 entitled “Method and system

for forming groups in collaborative communication system.” A copy may be obtained at:

https://patents.google.com/patent/US9396456B1/en?oq=9396456.

34.      Defendant, at least by the date of this Original Complaint, is on notice of the above

patents owned by BCS.



                     U.S. PATENT NOS. 7,302,612, 7,533,301 AND 7,890,809

35. BCS is the owner, by assignment, of U.S. Patent No. 7,302,612 (“the ’612 Patent”), U.S.

      Patent No. 7,533,301 (“the ’301 Patent) and U.S. Patent No. 7,890,809 (“the ’809 Patent”),

      each entitled HIGH LEVEL OPERATIONAL SUPPORT SYSTEM (hereinafter collectively

      referred to as “the Patents-in-Suit”).

36. The ’809 Patent issued on February 15, 2011, and is a continuation of the ’301 Patent, which

      issued on May 12, 2009. The ‘301 Patent is a continuation of the ’612 Patent, which issued

      on November 27, 2007. Thus, the Patents-in-Suit share a common specification.

37. The Patents-in-Suit are valid, enforceable, and were duly issued in full compliance with Title

      35 of the United States Code.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 6
          Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 7 of 58




38. The Patents-in-Suit were invented by Messrs. Blaine Nye and David Sze Hong.

39. The priority date of each of the Patents-in-Suit is at least May 1, 2003.

40. The Patents-in-Suit relate to:

       A high-level Operational Support System (OSS) framework provides the
       infrastructure and analytical system to enable all applications and systems to be
       managed dynamically at runtime regardless of platform or programming
       technology. Applications are automatically discovered and managed. Java
       applications have the additional advantage of auto-inspection (through reflection)
       to determine their manageability. Resources belonging to application instances are
       associated and managed with that application instance. This provides operators
       the ability to not only manage an application, but its distributed components as
       well. They are presented as belonging to a single application instance node that
       can be monitored, analyzed, and managed. The OSS framework provides the
       platform-independent infrastructure that heterogeneous applications require to be
       monitored, controlled, analyzed and managed at runtime. New and legacy
       applications written in C++ or Java are viewed and manipulated identically with
       zero coupling between the applications themselves and the tools that scrutinize
       them.

’809 Patent (Abstract).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 7
          Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 8 of 58




Id. (Figure 1).

41. The field of the invention of the Patents-in-Suit is to improvements in “wireless

    communication carriers. More particularly, it relates to operational support system (OSS),

    application/systems management, and network management.” Id., col. 1:17-20.

42. As disclosed in the Patents-in-Suit, “[m]any network management technologies exist that

    allow operators to manage applications and devices at runtime. For instance, SNMP, TL1



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 8
         Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 9 of 58




   and JMX each attempt to provide operators with the ability to manipulate and affect change

   at runtime.” Id., col. 1:22-26.

43. As disclosed in the Patents-in-Suit, “[t]he fundamental of each is similar. It is to manipulate

   the objects of an application through messaging.” Id., col. 1:26-27.

44. As disclosed in the Patents-in-Suit, “SNMP is the standard basic management service for

   networks that operate in TCP/IP environments. It is intended primarily to operate well-

   defined devices easily and does so quite successfully. However, it is limited to the querying

   and updating of variables.” Id., col. 1:28-32.

45. As disclosed in the Patents-in-Suit, “Transaction Language 1 (TL1) is a set of ASCII-based

   instructions, or ‘messages,’ that an operations support system (OSS) uses to manage a

   network element (NE) and its resources. Id., col. 1:32-35.

46. As disclosed in the Patents-in-Suit, “JMX is a Java centric technology that permits the total

   management of objects: not only the manipulation of fields, but also the execution of object

   operations. It is designed to take advantage of the Java language to allow for the discovery

   and manipulation of new or legacy applications or devices.” Id., col. 1:35-40.

47. As disclosed in the Patents-in-Suit, “Operational Support for enterprise applications is

   currently realized using a variety of technologies and distinct, separate services.         For

   instance, network management protocols (SNMP, JMX, TL1, etc.) provide runtime

   configuration and some provide operation invocation, but these technologies are not

   necessarily geared toward applications.” Id., col. 1:40-45.

48. As disclosed in the Patents-in-Suit, “[s]ome are language specific (e.g., JMX) and require

   language agnostic bridging mechanisms that must be implemented, configured and

   maintained. SNMP is generic (e.g., TL1 and SNMP) and very simple in nature, but it requires



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 9
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 10 of 58




   application developers to implement solutions to common OSS tasks on top of SNMP. Id.,

   col. 1:46-51.

49. As disclosed in the Patents-in-Suit, “TL1 is also ASCII based and generic. However, while it

   is very flexible and powerful, it is another language that must be mastered, and it's nature is

   command line based. As a result, it is not intuitively based in presentation layer tools. While

   all the technologies have their respective benefits, they do not provide direct means of

   providing higher level OSS functionality.       Conventionally, applications are monitored,

   analyzed and managed at runtime.” Id., col. 1:52-59.

50. As disclosed in the Patents-in-Suit, one or more claims “provid[e] a high-level operational

   support system framework comprises monitoring a health of a plurality of applications. The

   health of the plurality of applications is assessed, and the health of the plurality of

   applications is analyzed, whereby each of the plurality of applications are managed

   dynamically at runtime regardless of a platform of each of the plurality of applications.” Id.,

   col. 1:64–2:3.

51. Consequently, the Patents-in-Suit improve the computer functionality itself and represents a

   technological improvement to the operation of computers.

52. The ’809 Patent was examined by United States Patent Examiner Joshua Lohn. During the

   examination of the ’809 Patent, the United States Patent Examiner searched for prior art in

   the following US Classifications: 714/38, 714/47, 719/320.

53. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent No. 6,748,555 to Teegan et al as one

   of the most relevant prior art references found during the search.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 10
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 11 of 58




54. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent No. 6,862,698 to Shyu as one of the

   most relevant prior art references found during the search.

55. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent No. 7,003,560 to Mullen et al as one

   of the most relevant prior art references found during the search.

56. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent No. 7,100,195 to Underwood as one

   of the most relevant prior art references found during the search.

57. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 2003/0037288 by

   Harper et al as one of the most relevant prior art references found during the search.

58. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 2003/0204791 by

   Helgren et al as one of the most relevant prior art references found during the search.

59. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 2004/0073566 by

   Trivedi as one of the most relevant prior art references found during the search.

60. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 2004/0088401 by

   Tripathi et al as one of the most relevant prior art references found during the search.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 11
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 12 of 58




61. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 2005/0044535 by

   Coppert as one of the most relevant prior art references found during the search.

62. After conducting a search for prior art during the examination of the ’809 Patent, the United

   States Patent Examiner identified and cited U.S. Patent Application No. 6,748,555 by Shyu

   as one of the most relevant prior art references found during the search.

                                 DEFENDANTS’ PRODUCTS

63. On information and belief, Defendants make, use, import, sell, and/or offer for sale a

   multitude of products and services broadly defined under the so-called “Connexo” name.

   On information and belief, Defendants provide Connexo which is an open software platform

   for utilities that securely collect, process, store and leverage smart grid data.




Source: https://www.elstersolutions.com/en/product-details-all-
regions/1215/en/Connexo?fid=F032EA0A896F40B486350FF21BE30E5E#sbox0=;




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 12
         Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 13 of 58




64. On information and belief, Connexo is a unified utility intelligent solution which integrates

   multiple applications such as Connexo MultiSense, Connexo NetSense, Connexo Insight, and

   Connexo Pulse.

65. Individually and collectively, the foregoing are the “Accused Instrumentalities.”

                                          COUNT I
                          (Infringement of U.S. Patent No. 7,890,809)

66. BCS incorporates the above paragraphs by reference.

67. Defendants have been on notice of the ’809 Patent at least as early as the date it received

   service of this Original Complaint.

68. On information and belief, Defendants have infringed and continue to infringe at least Claims

   1-9 of the ’809 Patent by making, using, importing, selling, and/or, offering for sale the

   Accused Instrumentalities.

69. Defendants, with knowledge of the ’809 Patent, infringe the ’809 Patent by inducing others

   to infringe the ’809 Patent. In particular, Defendants intend to induce their customers to

   infringe the ’809 Patent by encouraging customers to use the Accused Instrumentalities in a

   manner that results in infringement. Defendants provide Connexo which is an open software

   platform for utilities that securely collect, process, store and leverage smart grid data.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 13
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 14 of 58




Source: https://www.elstersolutions.com/en/product-details-all-
regions/1215/en/Connexo?fid=F032EA0A896F40B486350FF21BE30E5E#sbox0=;


70. On information and belief, Defendants’ Connexo provides a unified utility intelligent

   solution which integrates multiple applications such as Connexo MultiSense, Connexo

   NetSense, Connexo Insight and Connexo Pulse.




Source: https://www.connexo.com/applications/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 14
       Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 15 of 58




Source: https://www.connexo.com/connexo/




Source: https://www.connexo.com/connexo/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                          PAGE | 15
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 16 of 58




Source: https://www.connexo.com/applications/




Source: https://www.connexo.com/applications/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 16
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 17 of 58




Source: https://www.globenewswire.com/news-release/2015/02/03/702538/10118353/en/Elster-
Introduces-Connexo-R-a-Unified-Utility-Intelligence-Solution.html


71. On information and belief, Defendants perform and induce others to perform the step of

   monitoring from a physical server a health of a plurality of client applications and a health of

   said plurality of client applications distributed components, using a common monitoring

   protocol, said monitoring being independent of a programming technology of said plurality

   of client applications and respective distributed components. This element is infringed

   literally, or in the alternative, under the doctrine of equivalents. For example, Connexo

   comprises Connexo MultiSense and Connexo NetSense (“applications”). Connexo

   MultiSense captures data from gas, water and electricity meters as well as other smart grid

   devices such as solar panels, wind mills or electrical vehicles and manages their

   configuration from a central system. Distributed components for the application include


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 17
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 18 of 58




   meters and grid devices such as wind mills, solar panels, etc. Connexo NetSense collects

   data from both RF mesh and cellular networks and “accommodates data from multiple grid

   devices – metering endpoints, sensors, grid management equipment”. Distributed

   components for the application include metering endpoints, sensors and grid management

   equipment.   The health and performance of applications and corresponding distributed

   components (such as Device and Sensor status, Sensor ID) is monitored using Connexo

   (“common monitoring protocol”). On information and belief, the monitoring is independent

   of a programming technology of said plurality of client applications and respective

   distributed components.




Source: https://www.connexo.com/applications/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 18
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 19 of 58




Source: https://www.connexo.com/applications/connexo-multisense/




Source: https://www.connexo.com/applications/connexo-multisense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 19
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 20 of 58




Source: https://www.connexo.com/applications/connexo-netsense/features/




Source: https://www.connexo.com/applications/connexo-netsense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                PAGE | 20
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 21 of 58




Source: https://www.honeywellprocess.com/library/news-and-events/presentations/2019-hug-
america-cns-05-best-practice-for-ea-lan2-final.pdf, p. 38.


72. On information and belief, the Accused Instrumentalities further perform the step of

   assessing said health of said plurality of client applications and said respective distributed

   components.     For example, Connexo assesses health and performance of Connexo

   MultiSense and Connexo NetSense (“applications”) and respective distributed components

   (sensors, meters, grid management equipment, etc.).        The health value of applications

   comprises of values such as Application ID and Activation status of particular application.

   Further, health of corresponding distributed components comprises of Device status and

   Device ID.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 21
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 22 of 58




Source: https://www.connexo.com/applications/connexo-multisense/




Source: https://www.connexo.com/applications/connexo-multisense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 22
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 23 of 58




Source: https://www.connexo.com/applications/connexo-netsense/features/




Source: https://www.connexo.com/applications/connexo-netsense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                PAGE | 23
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 24 of 58




Source: https://www.connexo.com/applications/connexo-netsense/




Source: https://www.honeywellprocess.com/library/news-and-events/presentations/2019-hug-
america-cns-05-best-practice-for-ea-lan2-final.pdf, p. 38


73. On information and belief, the Accused Instrumentalities perform the step of associating said

   health of said plurality of client applications and said respective distributed components as

   belonging to a single application node. This element is infringed literally, or in the

   alternative, under the doctrine of equivalents. For example, Connexo comprises MultiSense


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 24
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 25 of 58




   and NetSense which analyses all the collected data from sensors, meters and smart grid

   devices in order to display events and alarms in a single dashboard (“application node”). That

   is, the health of plurality of applications is associated and displayed on a single dashboard.




Source: https://www.connexo.com/applications/connexo-multisense/




Source: https://www.connexo.com/applications/connexo-netsense/features/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 25
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 26 of 58




Source: https://www.connexo.com/applications/connexo-netsense/




Source:    https://www.honeywellprocess.com/library/news-and-events/presentations/2019-hug-
america-cns-05-best-practice-for-ea-lan2-final.pdf, p. 38

74. BCS has been damaged by Defendants’ infringement of the ’809 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 26
         Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 27 of 58




                                        COUNT II
                         (Infringement of U.S. Patent No. 7,302,612)

75. BCS incorporates the above paragraphs by reference.

76. Defendants have been on notice of the ’612 Patent at least as early as the date it received

   service of this Original Complaint.

77. On information and belief, Defendants have infringed and continue to infringe Claims 1-20

   of the ’612 Patent by making, using, importing, selling, and/or, offering for sale the Accused

   Instrumentalities.

78. On information and belief, Defendants, with knowledge of the ’612 Patent, infringe the ’612

   Patent by inducing others to infringe the ’612 Patent. In particular, Defendants intend to

   induce customers to infringe the ’612 Patent by encouraging customers to use the Accused

   Instrumentalities in a manner that results in infringement.

79. On information and belief, Defendants also induce others, including its customers, to infringe

   the ’612 Patent by providing technical support for the use of the Accused Instrumentalities.

80. On information and belief, at all times Defendants own and control the operation of the

   Accused Instrumentalities in accordance with an end user license agreement.

81. On information and belief, the Accused Instrumentalities infringe Claim 1 of the ’612 Patent

   by providing a method of providing a high-level operational support system framework by

   monitoring a health of a plurality of applications using a common monitoring protocol, at

   least two of the plurality of applications being based on different programming technology.

82. On information and belief, Defendants provide Connexo which is an open software platform

   for utilities that securely collect, process, store and leverage smart grid data. It integrates

   multiple applications such as Connexo MultiSense, Connexo NetSense, Connexo Insight, and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 27
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 28 of 58




   Connexo Pulse.




Source:https://www.elstersolutions.com/en/product-details-all-
regions/1215/en/Connexo?fid=F032EA0A896F40B486350FF21BE30E5E#sbox0=;




Source: https://www.connexo.com/connexo/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                             PAGE | 28
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 29 of 58




Source: https://www.connexo.com/connexo/




Source: https://www.connexo.com/applications/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 29
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 30 of 58




Source: https://www.connexo.com/applications/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 30
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 31 of 58




Source: https://www.globenewswire.com/news-release/2015/02/03/702538/10118353/en/Elster-
Introduces-Connexo-R-a-Unified-Utility-Intelligence-Solution.html


83. On information and belief, Defendants perform and induce others to perform the step of

   monitoring a health of a plurality of applications using a common monitoring protocol, at

   least two of said plurality of applications being based on different programming technology.

   By way of example, Connexo comprises Connexo MultiSense and Connexo NetSense

   (“applications”). Connexo MultiSense captures data from gas, water and electricity meters as

   well as other smart grid devices such as solar panels, wind mills or electrical vehicles and

   manages their configuration from a central system. Distributed components for the application

   include meters and grid devices such as wind mills, solar panels, etc. Connexo NetSense

   collects data from both RF mesh and cellular networks and “accommodates data from

   multiple grid devices – metering endpoints, sensors, grid management equipment.”



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 31
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 32 of 58




   Distributed components for the application include metering endpoints, sensors and grid

   management equipment. The health and performance of applications and corresponding

   distributed components (such as Device and Sensor status, Sensor ID) is monitored using

   Connexo (“common monitoring protocol”). On information and belief, the monitoring is

   independent of a programming technology of said plurality of client applications and

   respective distributed components.




Source: https://www.connexo.com/applications/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 32
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 33 of 58




Source: https://www.connexo.com/applications/connexo-multisense/




Source: https://www.connexo.com/applications/connexo-multisense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 33
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 34 of 58




Source: https://www.connexo.com/applications/connexo-netsense/features/




Source: https://www.connexo.com/applications/connexo-netsense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                PAGE | 34
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 35 of 58




Source:     https://www.honeywellprocess.com/library/news-and-events/presentations/2019-hug-
america-cns-05-best-practice-for-ea-lan2-final.pdf, p. 38


84. On information and belief, Defendants perform and induce others to perform the step of

   assessing said health of plurality of applications. For example, Connexo assesses health and

   performance of Connexo MultiSense and Connexo NetSense (“applications”) and respective

   distributed components (sensors, meters, grid management equipment, etc.). The health value

   of applications comprises of values such as Application ID and Activation status of particular

   application. Further, health of corresponding distributed components comprises of Device

   status and Device ID.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 35
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 36 of 58




Source: https://www.connexo.com/applications/connexo-multisense/




Source: https://www.connexo.com/applications/connexo-multisense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 36
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 37 of 58




Source: https://www.connexo.com/applications/connexo-netsense/features/




Source: https://www.connexo.com/applications/connexo-netsense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                PAGE | 37
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 38 of 58




Source: https://www.connexo.com/applications/connexo-netsense/




Source:     https://www.honeywellprocess.com/library/news-and-events/presentations/2019-hug-
america-cns-05-best-practice-for-ea-lan2-final.pdf, p. 38


85. On information and belief, Defendants perform and induce others to perform the step of

   analyzing said health of said plurality of applications. For example, Connexo comprises

   MultiSense and NetSense which analyses all the collected data from sensors, meters and



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 38
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 39 of 58




   smart grid devices in order to display events and alarms in a single dashboard (“application

   node”). That is, the health of plurality of applications is associated and displayed on a single

   dashboard.




Source: https://www.connexo.com/applications/connexo-multisense/




Source: https://www.connexo.com/applications/connexo-netsense/features/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 39
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 40 of 58




Source: https://www.connexo.com/applications/connexo-netsense/




Source:     https://www.honeywellprocess.com/library/news-and-events/presentations/2019-hug-
america-cns-05-best-practice-for-ea-lan2-final.pdf, p. 38


86. On information and belief, Defendants provide a common performance management

   interface to dynamically change a performance related configuration variable of said plurality

   of applications at runtime regardless of a programming technology of each of said plurality of



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 40
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 41 of 58




   applications.   For example, Defendants provide Connexo which comprises a dashboard

   (“common performance management interface”) containing information about applications

   configured by the utilities. The dashboard includes graphical interfacing, mapping, alerts,

   information and actionable recommendations (“performance related configuration variable”)

   of applications at runtime regardless of programming technology of each application.




Source: https://www.connexo.com/applications/connexo-multisense/




Source: https://www.connexo.com/applications/connexo-netsense/features/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 41
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 42 of 58




Source: https://www.connexo.com/applications/connexo-netsense/




Source:     https://www.honeywellprocess.com/library/news-and-events/presentations/2019-hug-
america-cns-05-best-practice-for-ea-lan2-final.pdf, p. 38




87. BCS has been damaged by Defendants’ infringement of the ’612 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 42
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 43 of 58




                                        COUNT III
                         (Infringement of U.S. Patent No. 7,533,301)

88. BCS incorporates the above paragraphs by reference.

89. Defendants have been on notice of the ’301 Patent at least as early as the date it received

   service of this Original Complaint.

90. On information and belief, Defendants have infringed and continue to infringe Claims 1-24

   of the ’301 Patent by making, using, importing, selling, and/or, offering for sale the Accused

   Instrumentalities.

91. On information and belief, Defendants, with knowledge of the ’301 Patent, infringe the ’301

   Patent by inducing others to infringe the ’301 Patent. In particular, Defendants intend to

   induce customers to infringe the ’301 Patent by encouraging customers to use the Accused

   Instrumentalities in a manner that results in infringement.

92. On information and belief, Defendants also induce others, including customers, to infringe

   the ’301 Patent by providing technical support for the use of the Accused Instrumentalities.

93. On information and belief, at all times Defendants own and control the operation of the

   Accused Instrumentalities in accordance with an end user license agreement.

94. On information and belief, the Accused Instrumentalities infringe Claim 1 of the ’301 Patent

   by providing a method of providing a high-level operational support system (OSS)

   framework by automatically discovering, with a server comprising the OSS framework, a

   plurality of applications that comply with a predefined framework. Defendants, with

   knowledge of the ’301 Patent, infringe the ’301 Patent by inducing others to infringe the ’301

   Patent. In particular, Defendants intend to induce their customers to infringe the ’301 Patent

   by encouraging customers to use the Accused Instrumentalities in a manner that results in

   infringement. Defendants provide Connexo which is an open software platform for utilities

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 43
          Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 44 of 58




   that    “securely   collect,   process,   store   and   leverage   smart   grid     data.”




Source: https://www.elstersolutions.com/en/product-details-all-
regions/1215/en/Connexo?fid=F032EA0A896F40B486350FF21BE30E5E#sbox0=;


95. On information and belief, Defendants’ Connexo provides a software platform which

   integrates multiple applications such as Connexo MultiSense, Connexo NetSense, Connexo

   Insight and Connexo Pulse.




Source: https://www.connexo.com/applications/



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 44
       Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 45 of 58




Source: https://www.connexo.com/connexo/




Source: https://www.connexo.com/connexo/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                          PAGE | 45
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 46 of 58




Source: https://www.connexo.com/applications/




Source: https://www.connexo.com/applications/



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 46
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 47 of 58




Source: https://www.globenewswire.com/news-release/2015/02/03/702538/10118353/en/Elster-
Introduces-Connexo-R-a-Unified-Utility-Intelligence-Solution.html


96. On information and belief, Defendants perform and induce others to perform the step of

   monitoring from a physical server a health of a plurality of client applications and a health of

   said plurality of client applications distributed components, using a common monitoring

   protocol, said monitoring being independent of a programming technology of said plurality

   of client applications and respective distributed components. This element is infringed

   literally, or in the alternative, under the doctrine of equivalents. For example, Connexo

   comprises Connexo MultiSense and Connexo NetSense (“applications”). Connexo

   MultiSense captures data from gas, water and electricity meters as well as other smart grid

   devices such as solar panels, wind mills or electrical vehicles and manages their

   configuration from a central system. Distributed components for the application include


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 47
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 48 of 58




   meters and grid devices such as wind mills, solar panels, etc. Connexo NetSense collects

   data from both RF mesh and cellular networks and “accommodates data from multiple grid

   devices – metering endpoints, sensors, grid management equipment”. Distributed

   components for the application include metering endpoints, sensors and grid management

   equipment.   The health and performance of applications and corresponding distributed

   components (such as Device and Sensor status, Sensor ID) is monitored using Connexo

   (“common monitoring protocol”). On information and belief, the monitoring is independent

   of a programming technology of said plurality of client applications and respective

   distributed components.




Source: https://www.connexo.com/applications/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 48
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 49 of 58




Source: https://www.connexo.com/applications/connexo-multisense/




Source: https://www.connexo.com/applications/connexo-multisense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 49
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 50 of 58




Source: https://www.connexo.com/applications/connexo-netsense/features/




Source: https://www.connexo.com/applications/connexo-netsense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                PAGE | 50
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 51 of 58




Source: https://www.honeywellprocess.com/library/news-and-events/presentations/2019-hug-
america-cns-05-best-practice-for-ea-lan2-final.pdf, p. 38.


97. On information and belief, the Accused Instrumentalities further perform the step of

   assessing said health of said plurality of client applications and said respective distributed

   components.     For example, Connexo assesses health and performance of Connexo

   MultiSense and Connexo NetSense (“applications”) and respective distributed components

   (sensors, meters, grid management equipment, etc.).        The health value of applications

   comprises of values such as Application ID and Activation status of particular application.

   Further, health of corresponding distributed components comprises of Device status and

   Device ID.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 51
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 52 of 58




Source: https://www.connexo.com/applications/connexo-multisense/




Source: https://www.connexo.com/applications/connexo-multisense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                           PAGE | 52
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 53 of 58




Source: https://www.connexo.com/applications/connexo-netsense/features/




Source: https://www.connexo.com/applications/connexo-netsense/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                PAGE | 53
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 54 of 58




Source: https://www.connexo.com/applications/connexo-netsense/




Source: https://www.honeywellprocess.com/library/news-and-events/presentations/2019-hug-
america-cns-05-best-practice-for-ea-lan2-final.pdf, p. 38


98. On information and belief, the Accused Instrumentalities perform the step of associating said

   health of said plurality of client applications and said respective distributed components as

   belonging to a single application node. This element is infringed literally, or in the

   alternative, under the doctrine of equivalents. For example, Connexo comprises MultiSense


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 54
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 55 of 58




   and NetSense which analyses all the collected data from sensors, meters and smart grid

   devices in order to display events and alarms in a single dashboard (“application node”). That

   is, the health of plurality of applications is associated and displayed on a single dashboard.




Source: https://www.connexo.com/applications/connexo-multisense/




Source: https://www.connexo.com/applications/connexo-netsense/features/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 55
        Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 56 of 58




Source: https://www.connexo.com/applications/connexo-netsense/




Source:    https://www.honeywellprocess.com/library/news-and-events/presentations/2019-hug-
america-cns-05-best-practice-for-ea-lan2-final.pdf, p. 38


99. BCS has been damaged by Defendants’ infringement of the ’301 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 56
       Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 57 of 58




                                PRAYER FOR RELIEF

     WHEREFORE, BCS respectfully requests the Court enter judgment against Defendants:

     1.     declaring that the Defendants have infringed each of the Patents-in-Suit;

     2.     awarding BCS its damages suffered as a result of Defendants’ infringement of the

            Patents-in-Suit;

     3.     awarding BCS its costs, attorneys’ fees, expenses, and interest;

     4.     awarding BCS ongoing post-trial royalties; and

     5.     granting BCS such further relief as the Court finds appropriate.

                                    JURY DEMAND

     BCS demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 57
       Case 6:20-cv-00002-ADA Document 1 Filed 01/02/20 Page 58 of 58




Dated: January 2, 2020                   Respectfully Submitted



                                         /s/ Thomas G. Fasone III
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com
                                         Thomas G. Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400


                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com
                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR PLAINTIFF
                                         BCS SOFTWARE LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                              PAGE | 58
